This is an appeal by C.T. Haas, administrator with the will annexed of the estate of Emily C. Leonard, deceased, from the decree of the circuit court of Oregon for Multnomah county, department of probate, fixing and determining the amount of inheritance tax alleged to be due the state of Oregon on the undivided 210/700ths interest of Emily C. Leonard, deceased, in and to the undistributed estate of Hermon C. Leonard, deceased.
Emily C. Leonard died testate in the state of New York on June 19, 1925. With the exception of the date of her death, the net taxable value of her estate and the amount due the state of Oregon as found by the circuit court, the facts in this case are identical with those in the case of In re Estate of Laura A.Leonard, deceased, this day decided.
Based upon the decision in that case, the decree of the circuit court herein is reversed.
BEAN and CAMPBELL, JJ., concur.
RAND, C.J., took no part in the consideration of this case. *Page 165